Citation Nr: 0720523	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle fracture and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2006, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  A transcript is 
associated with the claims file.

The U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA disagrees with the Court's decision in 
Haas, and is seeking to have the decision reversed by the 
U.S. Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans' 
Affairs imposed a stay on the adjudication of claims affected 
by Haas.  The specific claims affected by the stay include 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  Therefore, the veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus will be stayed, and the Board will not address it at 
this time.


FINDINGS OF FACT

1.  In November 1992, the RO denied the veteran's claim of 
entitlement to service connection for residuals of a left 
ankle fracture.

2.  Some of the evidence received since the November 1992 
rating decision is not cumulative or redundant of evidence 
previously considered, and some of that evidence relates to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim, 
sufficient to reopen the claim.

3.  The evidence is in approximate balance as to whether the 
veteran's residuals of a left ankle fracture have been shown 
to be related to active military service.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the November 1992 Board decision, and thus the claim of 
service connection for residuals of a left ankle fracture is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2006).

2.  Giving the benefit of the doubt to the veteran, a left 
ankle disorder was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1153, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
Given the fully favorable decision discussed below, the Board 
finds that any further explanation regarding the 
applicability of the VCAA is unnecessary.

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).




In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The veteran's claim of entitlement to service connection for 
residuals of a left ankle fracture was denied via a November 
1992 Board decision.  At that time, the Board found that the 
veteran fractured his left ankle prior to service, and his 
left ankle disorder was not shown to have increased in 
severity during active duty.

In August 2006, the veteran testified before the undersigned.  
He indicated that when he was examined for entry into 
service, he indicated he had previous problems with his ankle 
due to playing high school football.  Nevertheless, he was 
found fit for duty.  His ankle was not a big problem up to 
that point.  While in service, he had a lot of trouble with 
his ankle.  He sought treatment and was sent for surgery.  He 
said that, instead of performing surgery, the military 
discharged him and found him not fit for re-enlistment 
because of his injuries.


The Board finds that the veteran's testimony constitutes new 
and material evidence because it relates to whether his left 
ankle disorder existed prior to service and whether it was 
aggravated therein.  The veteran's testimony provided new 
information regarding the left ankle disorder and how it is 
related to his military service.  Therefore, the claim is 
reopened.

III.  Service Connection

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 
(2003).

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

The evidence of record shows that when examined for 
enlistment in August 1963, the veteran reported a history of 
splitting his ankle playing football in 1960.  The examiner 
noted a past history of left ankle fracture.  On examination, 
the veteran's lower extremities were normal.  There are no 
other contemporaneous medical documents regarding the 
veteran's left ankle disorder.  Because the only evidence of 
the veteran's pre-service left ankle injury consists of his 
own statements that this occurred, the Board finds that the 
presumption of soundness is not rebutted.  See 38 C.F.R. § 
3.304(b)(1); Paulson v. Brown, supra; Crowe v. Brown, supra.  
The most important evidence here is that the entrance 
examination indicates that the veteran's lower extremities 
were normal at that time upon clinical evaluation, and no 
defects or diagnoses were noted by the examiner.  In the 
absence of any evidence of a pre-service injury, aside from 
the veteran's own statements, the Board finds that the 
presumption of soundness has not been not rebutted.

A lack of in-service aggravation is established where there 
was no increase in disability during service, or where any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.  However, if the 
presumption of soundness is not rebutted, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Now the Board will turn to the question of whether a 
currently claimed left ankle disorder was incurred in 
service.  The first evidence of complaints regarding the 
veteran's left ankle is dated in February 1965.  He 
complained of intermittent swelling, pain, and weakness.  An 
X-ray showed several bone particles, and the diagnosis was 
traumatic arthritis with joint particles.  Later in the 
month, the veteran was admitted to the hospital.

A March 1965 Medical Board Report indicates the veteran did 
not meet the minimum standards for enlistment, and he was 
unfit for further Naval service because of degenerative 
arthritis, left ankle, traumatic.  The Medical Board found 
that this disorder was neither incurred in nor aggravated by 
service, saying that it had existed prior to service and was 
not incurred in the line of duty.

While the Board acknowledges the Medical Board Report 
indicating that the veteran incurred his left ankle injury 
prior to his service, there is no evidence that the Medical 
Board acquired this knowledge regarding the veteran's 
disorder from any source other than the veteran.  Therefore, 
the Board does not give any additional weight to this 
evidence in determining whether the veteran's disorder 
existed prior to his military service.  There is no evidence 
that the Medical Board had access to any additional medical 
records not associated with the veteran's claims file to 
determine that his disorder existed prior to service.

Therefore, based upon the veteran's presumed soundness at 
entry, and his medical discharge for his left ankle disorder 
after one year and seven months of service, the Board finds 
that the evidence is at least in relative equipoise as to 
whether service connection is warranted for this disorder.  
While there are no recent medical records showing a current 
left ankle disability, the Board notes that when the veteran 
was examined in March 1991, degenerative arthritis of the 
left ankle was diagnosed.  The veteran was not afforded an 
additional examination in conjunction with the current claim.  
However, the Board will conclude, based on the March 1991 VA 
examination, that the veteran has a current left ankle 
disability.

Therefore, applying the reasonable-doubt doctrine, the Board 
finds that service connection is warranted for a left ankle 
disability, as incurred in or aggravated by service.  Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Therefore, 
without finding error in the action by the RO, the Board 
concludes that the veteran's claim may be granted.


ORDER

Service connection for residuals of a left ankle fracture is 
granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


